Exhibit 10.1

 

PIONEER DRILLING SERVICES, LTD.

 

ANNUAL INCENTIVE COMPENSATION PLAN

 

1.             Objectives.  The Pioneer Drilling Services, Ltd. Annual Incentive
Compensation Plan (the “Plan”) is designed to reward selected executive
officers, managers and certain other key employees of Pioneer Drilling Services,
Ltd., a Texas limited partnership (the “Partnership”) and its Affiliates (as
defined below) for making significant contributions to the success of Pioneer
Drilling Company, a Texas corporation (the “Company”) and its subsidiaries
(including the Partnership).

 

2.             Definitions.  As used herein, the terms set forth below shall
have the following respective meanings:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Award” means an incentive compensation award granted to a Participant (as
defined below) under the Plan pursuant to any applicable terms, conditions and
limitations as the Committee (as defined below) may establish in order to
fulfill the objectives of the Plan.

 

“Award Agreement” means a written agreement between the Partnership and a
Participant which (i) sets forth the terms, conditions and limitations
applicable to an Award and (ii) sets forth the Participant’s assigned
eligibility level.

 

“Base Salary” means the base salary actually received by a Participant during a
Plan Year.

 

“Board” means the board of directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board or such other
committee of the Board or of the board of directors of the General Partner as is
designated by either the Board or the board of directors of the General Partner
to administer the Plan.

 

“Company” has the meaning set forth in Section 1.

 

“Disability” means the absence of a Participant from the Participant’s duties
with the Partnership or any of its Affiliates on a full-time basis for at least
90 consecutive days as a result of incapacity due to mental or physical illness
or

 

--------------------------------------------------------------------------------


 

injury which is determined by the Committee in its sole discretion to be
permanent.

 

“Employee” means any employee of the Partnership or any of its Affiliates
(whether or not he is also a director thereof), who is compensated for
employment of the Partnership or any Affiliate by a regular salary.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fiscal Year” means April 1 through March 31.

 

“General Partner” means PDC Mgmt. Co., a Texas corporation and the general
partner of the Partnership.

 

“Normal Retirement Age” means age 65.

 

“Participant” means an Employee who is (i) approved by the Committee to
participate in the Plan and (ii) enters into an Award Agreement with the
Partnership.

 

“Partnership” has the meaning set forth in Section 1.

 

“Performance Goals” means (i) the annual performance objectives of the
Partnership, an Affiliate or one or more business units of the Partnership or
any Affiliate and (ii) any individual performance objectives, in either or both
cases, established for the purpose of determining the level of Awards, if any,
earned during a Plan Year.

 

“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.

 

“Plan” has the meaning set forth in Section 1.

 

“Plan Year” means the applicable Fiscal Year.

 

3.             Designation of Participants.  Employees eligible to participate
in the Plan are select executive officers, managers and certain other key
Employees whose decisions contribute directly to the success of the Company. 
For each Plan Year, the Company’s Chief Executive Officer shall select those
eligible Employees to be recommended for participation in the Plan, subject to
approval by the Committee and the execution of Award Agreements under the Plan. 
The Committee shall, in its sole discretion, assign Participants to an
eligibility level under the Plan.  Employees who are selected for participation
after the commencement of a Plan Year shall be eligible to participate in the
Plan on a pro rata basis for such Plan Year, based on the number of days such
Employee participates in the Plan relative to the total number of days in the
Plan Year.  No Employee shall at any time have the right (i) to be selected as a
Participant in the Plan for any Plan Year, (ii) if so selected, to be entitled
automatically to an Award, or (ii) if selected as a Participant in one Plan
Year, to be selected as a Participant in any subsequent Plan Year.

 

2

--------------------------------------------------------------------------------


 

4.             Plan Administration.  The Plan shall be administered by the
Committee, which shall have full and exclusive power to interpret the Plan and
to adopt such rules, regulations, guidelines and procedures for carrying out the
Plan as it may deem necessary or appropriate in its sole discretion.  The
Committee shall determine all terms and conditions of the Awards.  The Committee
may delegate to the Company’s Chief Executive Officer all aspects of managing
and administering the Plan to the extent permitted by applicable law, provided
that the decisions and duties delegated do not directly affect the Awards of the
Chief Executive Officer or any other executive officer of the Company.

 

5.             Awards.  For each Plan Year, the Committee shall approve
performance measures for the Plan and, with respect to each eligibility level,
the applicable “threshold,” “target” and “above expectation” performance levels
for each performance measure.  The Committee shall, in its discretion, define
and establish for each Plan Year, the applicable Performance Goals for each
Participant, and shall assign to each Performance Goal an appropriate percentage
of the potential Award on the basis of the degree of impact the Company has and,
if appropriate, the degree of impact to the Company the Participant’s decisions
and actions have, with respect to such Performance Goal.  Each Participant may
have an individual performance objectives component and may be evaluated on
specific individual objective(s) or on an overall management assessment of their
contribution to the organization.  Performance Goals relating to the attainment
of individual performance objectives shall be established by the Committee upon
the recommendation of the Company’s Chief Executive Officer (in conjunction with
other executive officers of the Company); provided, however, that the Committee
is responsible for establishing individual performance objectives for the Chief
Executive Officer and the other executive officers of the Company.

 

An Award will be paid only if the Performance Goal(s) set forth in an Award
Agreement have been achieved during the course of the relevant Plan Year (or
such shorter period as may be determined by the Committee).  The amount of the
Award will be determined by reference to the formula contained in the relevant
Award Agreement, which will describe and set forth the Performance Goal(s)
applicable to each Participant and the percentage of the potential Award to be
paid with respect to such Performance Goal(s), depending upon (i) what
predetermined level of the Performance Goal(s) is achieved and (ii) what
eligibility level the Participant is assigned under the Plan.  Notwithstanding
the foregoing, the Committee retains ultimate discretion, based on any factors
it deems relevant, to increase or reduce the amount of, or cancel payment of,
any Award otherwise payable based on the applicable Performance Goal(s) for the
Plan Year.  The amount of an Award shall be expressed as a percentage of Base
Salary.

 

6.             Payment of Awards.  Subject to the provisions of Section 7,
payment of an Award will be made to the Participant following the conclusion of
a Plan Year upon the conditions that (a) the Performance Goals specified in the
relevant Award Agreement have been achieved and (b) the Committee has reviewed
and approved the Award and (c) the Committee has not exercised its discretion to
increase or reduce the amount of, or cancel payment of, the Award.  Payment
shall be made in the form of a lump-sum cash payment as soon as practicable
following the close of the Plan Year, but not later than two and one-half months
after the end of the Plan Year.

 

3

--------------------------------------------------------------------------------


 

7.             Forfeiture of Award.  Except as may be provided in any other
agreement between the Participant and the Partnership, if, prior to the date the
Award is paid, a Participant’s employment is terminated for any reason other
than death, Disability or the attainment of Normal Retirement Age, such
Participant will automatically forfeit any interest in the Award as of the
termination date.  Except as may be provided in any other agreement between the
Participant and the Partnership, if a Participant’s employment is terminated by
reason of death, Disability or the attainment of Normal Retirement Age, then the
Committee will decide, at the recommendation of management, and in its sole and
absolute discretion, whether such Participant will receive a prorated Award for
such Plan Year or will forfeit any interest in the Award.  If applicable, such a
prorated Award will be paid only if the Committee certifies that the relevant
Performance Goals have been achieved.  If during the course of a Plan Year the
Participant takes a position with the Partnership or any Affiliate which is
materially different from the position which he or she occupied at the
commencement of such Plan Year, and the Committee determines that such new
position does not involve comparable or greater executive responsibilities than
were enjoyed by such Participant at the beginning of such Plan Year, then the
relevant Award Agreement will automatically be terminated. The Committee will
decide, in its sole and absolute discretion, whether the Participant will
receive a prorated Award for such Plan Year or will forfeit any interest in any
Award for such Plan Year. If applicable, such a prorated Award will only be paid
if the Committee determines that the relevant performance goals have been
achieved.

 

8.             Tax Withholding.  The Partnership shall deduct applicable taxes
with respect to the payment of any Award.

 

9.             Non-Assignability.  Unless otherwise determined by the Committee,
no Award or any other benefit under the Plan shall be assignable or otherwise
transferable.  Any attempted assignment of an Award or any other benefit under
the Plan in violation of this Section 9 shall be null and void.

 

10.           Exculpation.  No member of the Committee, and no Company officer
to whom the Committee has delegated authority according to the Plan, shall be
liable for anything done or omitted to be done by him or her, by any member of
the Committee or by any officer of the Company or the Partnership in connection
with the performance of any duties under the Plan, except for his own willful
misconduct or as expressly provided by statute.

 

12.           Finality of Determinations.  Any determination by the Committee in
carrying out or administering the Plan shall be final and binding for all
purposes and upon all interested persons and their heirs, successors and
personal representatives.

 

13.           Amendment, Suspension or Termination.  Upon authorization by the
Board or the board of directors of the General Partner, the Partnership may
amend or suspend the Plan at any time for the purpose of meeting or addressing
any changes in legal requirements or terminate the Plan at any time, except that
no amendment, suspension or termination shall be made that would impair the
rights of any Participant as to an earned Award for any Plan Year which is
completed as of the date of the amendment without the consent of such
Participant. Notwithstanding the foregoing, nothing herein shall be construed to
prohibit the exercise of the Committee’s discretion in accordance with Section 5
herein.

 

4

--------------------------------------------------------------------------------


 

14.           No Employment Guaranteed.  No provision of the Plan or any Award
Agreement hereunder shall confer any right upon any Employee to continued
employment with the Partnership or any of its Affiliates.

 

15.           Governing Law.  The Plan and all determinations made and actions
taken pursuant hereto shall be governed by and construed in accordance with the
laws of the State of Texas, without reference to any conflicts of law principles
thereof that would require the application of the laws of another jurisdiction.

 

16.           Code Section 409A.  The Partnership intends that the Plan comply
in form and operation with the provisions of Section 409A of the Code and
related regulations and Treasury pronouncements (“Section 409A”) to the extent
applicable.  Notwithstanding anything in the Plan to the contrary, if any Plan
provision or payment made under the Plan would result in the imposition of an
excise tax under Section 409A, the Partnership shall use its best efforts to
reform such provision or payment in a manner the Partnership determines is
appropriate to comply with Section 409A, and no action taken with the express
purpose of complying with Section 409A shall be deemed to adversely affect the
rights of any Participant under the Plan.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Partnership has executed the Plan this 5th day of
August, 2005, but effective as of April 1, 2005.

 

 

 

 

PIONEER DRILLING SERVICES, LTD.

 

 

 

 

 

 

 

 

By:

PDC MGMT. CO,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

 /s/ William D. Hibbetts

 

 

 

 

Name:

William D. Hibbetts

 

 

 

 

Title:

Senior Vice President, Chief

 

 

 

 

 

Financial Officer & Secretary

 

6

--------------------------------------------------------------------------------


 

PERFORMANCE MEASURES

 

Fiscal Year 2006

 

The following performance measures will be used for Fiscal Year 2006 and are
defined as follows:

 

•                  Pioneer Drilling EPS: Net earnings of the Company and its
consolidated subsidiaries divided by the Company’s average fully diluted common
shares outstanding during the fiscal year.

 

•                  Pioneer Drilling EBITDA: Income before interest, taxes,
depreciation and amortization of the Company and its consolidated subsidiaries.

 

•                  Pioneer Drilling EBITDA Return on Capital Employed: Pioneer
Drilling EBITDA divided by the sum of (1) average shareholder’s equity of the
Company and its consolidated subsidiaries and (2) average long-term debt (less
current installments) of the Company and its consolidated subsidiaries for the
fiscal year.

 

•                  Division Gross Margin/Day: Gross margin for the year divided
by the total revenue days for the year for the applicable Division of the
Company and its subsidiaries.  Gross margin is revenue less all direct costs and
allocated yard and Division general and administrative costs.  This measure may
be expressed as an absolute goal or percentage improvement over the prior year.

 

•                  Division SRM/Day: Total supply, repair and maintenance costs
of the Company and its consolidated subsidiaries for the year divided by the
total rig days of the Company and its consolidated subsidiaries for the year.

 

•                  Recordable Incident Rate: For the applicable business unit
(i.e., Division, Corporate) the number of recordable incidents per 200,000 hours
worked for the year.  In the event of a fatality accident, the safety component
of the incentive award is eliminated for the applicable Division and Corporate
participants.

 

•                  Personal Objectives: For each Participant, specific
individual goals or objectives may be established during the Plan Year, and
evaluated by management at the end of the year.

 

7

--------------------------------------------------------------------------------